Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-15, 22-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khesbak et al. (US 2018/0331659 A1, hereinafter referred to as Khesbak).


    PNG
    media_image1.png
    446
    653
    media_image1.png
    Greyscale

	Regarding claim 1, Khesbak discloses an apparatus (see annotated Fig. 3B above, Fig. 3D) comprising:
an antenna element (22) of an antenna array (804, Fig. 9); and
	a power amplification system (151, 182) comprising:
	at least one input node (InNd);
	at least one output node (OutNd) coupled to the antenna element;
	at least one power amplifier branch (157, 158) coupled between the at least one input node and the at least one output node;
	at least one feedback node (FbNd) coupled to the at least one output node;
	at least one control node (“Gain Adjustment”, CNd1, CNd2); and

Regarding claim 2, Khesbak discloses the apparatus of claim 1, wherein the feedback control loop comprises at least one peak detector (175, paragraphs [0122]-[0127]).
	Regarding claim 3, Khesbak discloses the apparatus of claim 2, wherein the at least one peak detector is configured to determine at least one approximately maximum amplitude of a signal at the at least one output node of the power amplification system (175, implied for a peak detector, see paragraph [0122]-[0127]).
Regarding claim 13, Khesbak discloses the apparatus of claim 12, wherein the feedback control loop comprises:
a comparator circuit (163) comprising a first input terminal (output terminal of 174) and a second input terminal (output terminal of 175), the first input terminal coupled to a node configured to provide a threshold value (output of 174), the second input terminal coupled to an output terminal of the at least one peak detector (output of 175).
Regarding claim 14, Khesbak discloses the apparatus of claim 13, wherein: 
the comparator circuit is configured to provide a relative size signal based on the threshold value (output of 174) and a signal obtained from the output terminal of the at least one peak detector (output of 175); the feedback control loop comprises feedback logic (184) configured to generate a control signal (“Gain Adjustment”) based on the relative size signal; and the feedback control loop is configured to provide the control signal to the at least one control node (CNd1, see annotated Fig. 3B above).

Claims 22-23 and 26 are essentially the same in scope as claims 1-2 and are rejected similarly.
Regarding claim 24, Khesbak discloses the apparatus of claim 23, wherein the feedback means comprises: comparison means (163) for comparing the peak value (“output detection signal”) to a threshold value (“input detection signal”) to generate a relative size signal; and logic means (184) for establishing the control voltage of the at least one control node based on the relative size signal (see paragraphs [0111]-[0114], [0123]).
Claim(s) 1, 18-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson et al. (US 9,712,191 B2, hereinafter referred to as Johansson).

    PNG
    media_image2.png
    565
    776
    media_image2.png
    Greyscale

Regarding claim 1, Johansson discloses an apparatus (see annotated Fig. 3 above) comprising:
an antenna element of an antenna array (207); and
	a power amplification system (201, 205) comprising:
	at least one input node (InNd);
	at least one output node (OutNd) coupled to the antenna element;
	at least one power amplifier branch (203) coupled between the at least one input node and the at least one output node;
	at least one feedback node (FBNd) coupled to the at least one output node;
	at least one control node (CnNd); and
	a feedback control loop (205, 211, 203, FBNd, CnNd, col. 6, ll. 38+) coupled between the at least one feedback node and the at least one control node.
Regarding claim 18, Johansson discloses apparatus of claim 1, wherein: 
the antenna element of the antenna array (207) comprises a first antenna element (2071); the power amplification system comprises a first power amplification system (2011, 205); 
the at least one power amplifier branch of the first power amplification system comprises at least one first power amplifier branch (2031); 
the feedback control loop of the first power amplification system comprises a first feedback control loop (205, 2111, 2031, FBNd1, CnNd1, col. 6, ll. 38+); and 
the apparatus further comprises: 
a second antenna element (2072) of the antenna array; and 
a second power amplification system (2012, 205) coupled to the second antenna element, the second power amplification system comprising at least one second power amplifier branch 2) and a second feedback control loop (205, 2112, 2032, FBNd2, CnNd2, col. 6, ll. 38+), the second feedback control loop coupled to the at least one second power amplifier branch.
Regarding claim 19, Johansson discloses the apparatus of claim 18, wherein: the first feedback control loop is configured to establish a control voltage of the first power amplifier branch (col. 3, ll. 12+; col. 6, ll. 38+); the second feedback control loop is configured to establish a control voltage of the second power amplifier branch (col. 3, ll. 12+; col. 6, ll. 38+); and the first feedback control loop and the second feedback control loop are configured to operate substantially independently (col. 3, ll. 12+; col. 6, ll. 38+). 
Regarding claim 20, Johansson discloses the apparatus of claim 18, wherein: the first feedback control loop comprises a first element-level feedback control loop (205, 2111, 2031, FBNd1, CnNd1); the second feedback control loop comprises a second element-level feedback control loop (205, 2112, 2032, FBNd2, CnNd2); and the apparatus further comprises: 
an array-level component (“Array-level Comp”, see annotated Fig. 3 above) coupled to the first power amplification system and the second power amplification system; and an array-level controller (205) coupled to the first antenna element (via 2011), the second antenna element (via 2012), and the array-level component, 
the array-level controller (205) configured to adjust the array-level component based on a signal corresponding to the first antenna element and another signal corresponding to the second antenna element (col. 3, ll. 12+; col. 6, ll. 38+).
Regarding claim 21, Johansson discloses the apparatus of claim 1, further comprising: 
the antenna array comprising multiple antenna elements (207), the multiple antenna elements comprising the antenna element coupled to the at least one output node (OutNd, 204); and 


Claim 22 is essentially the same in scope as claim 1 and is rejected similarly.
Claim 25 is essentially the same in scope as claims 18 and 20 and are rejected similarly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 10-12, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Khesbak in view of Hasan et al. (“Study of CMOS power amplifier design techniques for ka-band applications”, hereinafter referred to as Hasan).

    PNG
    media_image3.png
    439
    679
    media_image3.png
    Greyscale


Regarding claims 4 and 27, the modified Khesbak discloses all the features and limitations as discussed above but does not specifically disclose that wherein: the at least one power amplifier (PA) branch comprises at least one transistor, the at least one transistor comprising at least one gate terminal and at least one drain terminal; the at least one drain terminal is coupled to the at least one output node and the at least one feedback node; and the at least one gate terminal is coupled to the at least one input node.
However, Hasan disclose at least one power amplifier (PA) branch comprises at least one transistor, the at least one transistor comprising at least one gate terminal and at least one drain terminal; the at least one drain terminal is coupled to the at least one output node and the at least one feedback node; and the at least one gate terminal is coupled to the at least one input node (see Figs. 1, 3, 4).

Regarding claim 5, the modified Khesbak discloses the apparatus of claim 4, wherein the at least one gate terminal is further coupled to the at least one control node (CNd1).
	Regarding claim 6, the modified Khesbak discloses the apparatus of claim 5, wherein the at least one gate terminal (M3, see annotated Fig. 4 above) is coupled to the at least one control node (CNd1, via vd1) via at least part of an inductor (L2, L3 between vd1 and M3). 
Regarding claim 7, the modified Khesbak discloses the apparatus of claim 4, wherein:
	the at least one transistor comprises a first transistor (M3, see annotated Fig. 4 above) and a second transistor (M4, see annotated Fig. 4 above); each of the first transistor and the second transistor comprises a source terminal, a drain terminal, and a gate terminal; the drain terminal of the second transistor is coupled to the at least one output node and the at least one feedback node; the source terminal of the second transistor is coupled to the drain terminal of the first transistor;
	the source terminal (S) of the first transistor (M3) is coupled to a ground node (Ground); and
	the gate terminal (G) of the first transistor (M3) is coupled to the at least one input node (via the first stage).
	Regarding claim 8, the modified Khesbak discloses the apparatus of claim 7, wherein the at least one control node is coupled to at least one of the gate terminal of the first transistor or the 
	Regarding claim 9, the modified Khesbak discloses the apparatus of claim 7, wherein the feedback control loop is configured to control a bias voltage (“Gain Adjustment”, CNd1, Khesbak) coupled to at least one of the gate terminal of the first transistor or the gate terminal of the second transistor (via Vg4 connected to G of M4, see annotated Fig. 4 above) based on a voltage at the drain terminal of the second transistor (D of M4, see annotated Fig. 4 above).


    PNG
    media_image4.png
    374
    648
    media_image4.png
    Greyscale


Regarding claim 10, the modified Khesbak discloses the apparatus of claim 1, wherein:
the at least one power amplifier branch comprises a plus power amplifier branch (P Amp Br, see annotated Fig. 3 above) and a minus power amplifier branch (M Amp Br, see annotated Fig. 3 above);

the at least one output node comprises a plus output node (Pout) and a minus output node (Mout);
	the plus power amplifier branch is coupled between the plus input node (Pin) and the plus output node (Pout); and
	the minus power amplifier branch is coupled between the minus input node (Min) and the minus output node (Mout).
Regarding claim 11, the modified Khesbak discloses the apparatus of claim 10, further comprising:
	a first transformer (T1, see annotated Fig. 3 above) coupled to the plus input node (Pin) and the minus input node (Min); and
	a second transformer (T2) coupled between:
	the antenna element of the antenna array; and the plus output node and the minus output node.
	Regarding claim 12, the modified Khesbak discloses the apparatus of claim 1, wherein the feedback control loop comprises at least one peak detector (175, Fig. 3B, Khesbak) having an input terminal, the input terminal coupled to the at least one feedback node.
Regarding Claims 28 and 29, Khesbak discloses all the features and limitations as discussed above in claims 12-15.

Allowable Subject Matter

Claim 30 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the best prior art of record, Khesbak et al., taken alone or in combination of other references, does not teach or fairly suggest an apparatus comprising, among other things, the power amplifier controller comprising: a plus peak detector coupled to the drain terminal of the second plus transistor, the plus peak detector configured to detect a plus peak value; and a minus peak detector coupled to the drain terminal of the second minus transistor, the minus peak detector configured to detect a minus peak value, the power amplifier controller configured to adjust a control voltage applied to at least one of the first bias voltage node or the second bias voltage node based on the plus peak value and the minus peak value, as set forth in the claims.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844